NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT


CLARIBEL A. CORONA,                  )
                                     )
                Appellant,           )
                                     )
v.                                   )
                                     )
CITIMORTGAGE, INC; AMY J. CORONA; )
COUNTRY CHASE MASTER                 )    Case No. 2D16-4943
HOMEOWNERS ASSOCIATION, INC.;        )
COUNTRY CHASE TOWNHOMES              )
PROPERTY OWNERS ASSOCIATION,         )
INC.; COUNTRY CHASE RESIDENTIAL )
HOMEOWNERS ASSOCIATION, INC.;        )
ANY AND ALL UNKNOWN PARTIES          )
CLAIMING BY, THROUGH, UNDER,         )
OR AGAINST THE HEREIN NAMED          )
INDIVIDUAL DEFENDANT(S) WHO ARE )
NOT KNOWN TO BE DEAD OR ALIVE,       )
WHETHER SAID UNKNOWN PARTIES         )
MAY CLAIM AN INTEREST AS             )
SPOUSES, HEIRS, DEVISEES,            )
GRANTEES, OR OTHER CLAIMANTS;        )
UNKNOWN TENANT whose name is         )
fictitious to account for parties in )
possession,                          )
                                     )
                Appellees.           )
                                     )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser,
Judge.
Mark P. Stopa of Stopa Law Firm, LLC,
Tampa; and Latasha Scott of Lord Scott,
PLLC, Tampa, for Appellant.

Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of
Akerman LLP, Fort Lauderdale; and Eric
M. Levine of Akerman LLP, West Palm
Beach, for Appellee CitiMortgage, Inc.

No appearance for remaining Appellees.


PER CURIAM.


            Affirmed.



SILBERMAN, CRENSHAW, and LUCAS, JJ., Concur.




                                          -2-